DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren et al (US20210258712, hereinafter “Lyren”) in view of Gardner (US20140016793).
Regarding claim 1, Lyren teaches an audio communication device (Fig. 15, electronic device capable of performing audio communications [see Fig. 5B, telephone call]), comprising:
N inputters, where N is an integer of two or more, each receiving one of N audio signals (Fig. 5A, plurality of inputs wherein each input can be of a difference sound source);
a sound position determiner that determines, for the N audio signals input from the N inputters, sound localization positions in a virtual space having a first wall and a second wall (Fig. 14, sound localization module capable of outputting one or more sound sources into various zones wherein each zone can be defined by a boundary or perimeter with one or more sides or edges to indicate starting and/or ending locations);
N sound localizers, each associated with one of the N inputters, performing sound localization processing to localize sound in one of the sound localization positions determined for one of the N inputters associated with the sound localizer by the sound position determiner, and outputting one of N localized sound signals (Figs. 5B, 11B, sound localization module able to separate one or more sound sources into various areas in an environment for localization); and
the sound position determiner determines the sound localization positions of the N audio signals to fall between the first wall and the second wall, and to not overlap each other as viewed from a hearer position between the first wall and the second wall (Figs. 7-8, 11B, plurality of sound sources can be localized into various zones [with boundaries or set perimeters] wherein each zone can be separate and distinct with no overlap [¶366]).
Lyren fails to explicitly teach an adder that sums the N localized sound signals output from the N sound localizers, and outputs a summed localized sound signal, wherein
each of the N sound localizers performs the sound localization processing using:
a first head-related transfer function assuming that a sound wave emitted from a sound localization position determined for the sound localizer by the sound position determiner directly reaches each ear of a hearer virtually present at the hearer position; and
a second head-related transfer function assuming that the sound wave emitted from the sound localization position reaches each ear of the hearer after being reflected by closer one of the first wall and the second wall.
Gardner teaches an adder that sums the N localized sound signals output from the N sound localizers, and outputs a summed localized sound signal (Fig. 9A, ¶82, each sound source is localized and their resultant signals are summed prior to transmitting to other clients), wherein
each of the N sound localizers performs the sound localization processing using:
a first head-related transfer function assuming that a sound wave emitted from a sound localization position determined for the sound localizer by the sound position determiner directly reaches each ear of a hearer virtually present at the hearer position (Fig. 11, ¶86, HRTFs are used to create the spatialized audio signals wherein the filtered signals comprise of both direct and indirect sounds signal portions); and
a second head-related transfer function assuming that the sound wave emitted from the sound localization position reaches each ear of the hearer after being reflected by closer one of the first wall and the second wall (Fig. 11, ¶86, HRTFs are used to create the spatialized audio signals wherein the filtered signals comprise of both direct and indirect sounds signal portions; wherein the reverberations can be caused by the boundary/perimeter set by the sound zones of Lyren [see ¶58 of Gardner for environmental cues provided by the virtual environment to simulate a real acoustic situation]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of direct and indirect sound cues (as taught by Gardner) to the audio system (as taught by Lyren). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of improving spatial audio output by including more cues such both direct and indirect sound components during rendering.
Regarding claim 3, Lyren in view of Gardner teaches wherein
each of the N sound localizers performs the sound localization processing while allowing a change in at least one of a position of the first wall or a position of the second wall (Lyren, ¶31, zones can be defined by a boundary or perimeter with starting and ending locations).
Regarding claim 4, Lyren in view of Gardner teaches an audio communication device (Lyren, Fig. 15, electronic device capable of performing audio communications [see Fig. 5B, telephone call]), comprising:
N inputters, where N is an integer of two or more, each receiving one of N audio signals (Lyren, Fig. 5A, plurality of inputs wherein each input can be of a difference sound source);
a sound position determiner that determines, for the N audio signals input from the N inputters, sound localization positions in a virtual space (Lyren, Fig. 14, sound localization module capable of outputting one or more sound sources into various zones);
N sound localizers, each associated with one of the N inputters, performing sound localization processing to localize sound in one of the sound localization positions determined for one of the N inputters associated with the sound localizer by the sound position determiner, and outputting one of N localized sound signals (Lyren, Figs. 5B, 11B, sound localization module able to separate one or more sound sources into various areas in an environment for localization);and
an adder that sums the N localized sound signals output from the N sound localizers, and outputs a summed localized sound signal (Gardner, Fig. 9A, ¶82, each sound source is localized and their resultant signals are summed prior to transmitting to other clients), wherein
the sound position determiner determines the sound localization positions of the N audio signals to:
not overlap each other as viewed from a hearer position (Lyren, Figs. 7-8, 11B, plurality of sound sources can be localized into various zones [with boundaries or set perimeters] wherein each zone can be separate and distinct with no overlap [¶366]); and
make, under a condition that a front of a hearer virtually present at the hearer position is zero degrees, a distance between adjacent ones of the sound localization positions including or sandwiching the zero degrees shorter than a distance between adjacent ones of the sound localization positions without including or sandwiching the zero degrees (Lyren, Fig. 11B, ¶31, 39, listener is at the origin [0                        
                            °
                        
                    ] and wherein the zones, with boundary or perimeter, can be defined), and
each of the N sound localizers performs the sound localization processing using a head-related transfer function assuming that a sound wave emitted from a sound localization position determined for the sound localizer by the sound position determiner directly reaches each ear of the hearer virtually present at the hearer position (Gardner, Fig. 11, ¶86, HRTFs are used to create the spatialized audio signals wherein the filtered signals comprise of both direct and indirect sounds signal portions).
Regarding claim 5, Lyren in view of Gardner teaches An audio communication device (Lyren, Fig. 15, electronic device capable of performing audio communications [see Fig. 5B, telephone call]), comprising:
N inputters, where N is an integer of two or more, each receiving one of N audio signals (Lyren, Fig. 5A, plurality of inputs wherein each input can be of a difference sound source);
a sound position determiner that determines, for the N audio signals input from the N inputters, sound localization positions in a virtual space (Lyren, Fig. 14, sound localization module capable of outputting one or more sound sources into various zones);
N sound localizers, each associated with one of the N inputters, performing sound localization processing to localize sound in one of the sound localization positions determined for one of the N inputters associated with the sound localizer by the sound position determiner, and outputting one of N localized sound signals (Lyren, Figs. 5B, 11B, sound localization module able to separate one or more sound sources into various areas in an environment for localization);
a first adder that sums the N localized sound signals output from the N sound localizers, and outputs a first summed localized sound signal (Gardner, Fig. 9A, ¶82, each sound source is localized and their resultant signals are summed prior to transmitting to other clients);
a background noise signal storage that stores a background noise signal indicating background noise in the virtual space (Lyren, ¶372, storage including databases to store one or more audio files); and
a second adder that sums the first summed localized sound signal and the background noise signal, and outputs a second summed localized sound signal (Lyren, ¶161, audio output can be augmented by adding background noise to the rendered signals), wherein
the sound position determiner determines the sound localization positions of the N audio signals to not overlap each other as viewed from a hearer position (Lyren, Figs. 7-8, 11B, plurality of sound sources can be localized into various zones [with boundaries or set perimeters] wherein each zone can be separate and distinct with no overlap [¶366]), and
each of the N sound localizers performs the sound localization processing using a head-related transfer function assuming that a sound wave emitted from a sound localization position determined for the sound localizer by the sound position determiner directly reaches each ear of a hearer virtually present at the hearer position (Gardner, Fig. 11, ¶86, HRTFs are used to create the spatialized audio signals wherein the filtered signals comprise of both direct and indirect sounds signal portions).

Claim(s) 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren et al (US20210258712, hereinafter “Lyren”) in view of Gardner (US20140016793) in further view of Crawford et al (US20130236040, hereinafter “Crawford”).
Regarding claim 2, Lyren in view of Crawford fail to explicitly teach wherein each of the N sound localizers performs the sound localization processing while allowing a change in at least one of a reflectance of the first wall to the sound wave or a reflectance of the second wall to the sound wave.
Crawford teaches wherein each of the N sound localizers performs the sound localization processing while allowing a change in at least one of a reflectance of the first wall to the sound wave or a reflectance of the second wall to the sound wave (¶16, virtual parameters [i.e. material] can be altered such that the material of the object [i.e. wall] can be changed from one material to another [i.e. from plaster to wood, etc.]; acoustic signatures can be modified - For example, the acoustic signature may define (or take into account) effects corresponding to at least one of attenuation, reflectance, absorption, scattering, transmission, occlusion, diffraction, and Doppler shift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of modifying virtual parameters of virtual objects (as taught by Crawford) to the audio system (as taught by Lyren in view of Gardner). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of improving acoustic output with regards to a physical environment (Crawford, ¶16).
Regarding claim 6, Lyren in view of Gardner in further view of Crawford teaches wherein
the background noise signal stored in the background noise signal storage includes one or more background noise signals (Crawford, ¶31, plurality of sound effects for augmenting sound output),
the audio communication device further comprises a selector that selects one or more background noise signals out of the one or more background noise signals stored in the background noise signal storage (Crawford, ¶42, sound effects are applied for augmentation during specific times/locations based on user actions; wherein the control pack comprises of a selector to select the appropriate sound effect to provide augmented audio output), and
the second adder sums the first summed localized sound signal and the one or more background noise signals selected by the selector, and outputs a second summed localized sound signal (Crawford, ¶14, 24, AR audio mixer adds sound effects for augmented audio).
Regarding claim 7, Lyren in view of Gardner in further view of Crawford teaches wherein
the selector changes, over time, the one or more background noise signals to be selected (Crawford, ¶42, 56-57, sound effects are applied for augmentation during specific times/locations based on user actions; wherein the control pack comprises of a selector to select the appropriate sound effect to provide augmented audio output).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651